Gilbert, J.
1. “In the absence of a request to charge upon confessions and admissions, failure of the court to instruct the jury on those subjects is not ground for the grant of a new trial.” Story v. State, 145 Ga. 43 (88 S. E. 548); Brantley v. State, 154 Ga. 80 (113 S. E. 200), and authorities cited.
2. None of the other amendments to the motion for a new trial require the grant of a new trial, and are not of such character as to require special mention.
3. The verdict is supported by evidence.

Judgment affirmed.


All the Justices concur.